DECISION
The application of the above-named defendant for review of the sentence of Ten years for Forgery, imposed on September 21, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This crime may be punished by 14 years imprisonment and if defendant’s prior felony convictions had been used against him, the sentence might have extended to life or years without limit. The defendant has a record of two prior convictions for the same crime. The forgery here involved was his third and was committed while defendant was out on parole from his second. He has had two paroles from this sentence and has violated both. Further, defendant’s present discharge date is July 1970. In the face of these circumstances and the presumption that the sentencing judge was correct in his determination, and despite defendant’s contention that he committed the forgery to aid a needy family, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient in all spects.
SENTENCE REVIEW DIVISION
Philip C. Duncan Chairman; Paul G. Hatfield, Jack D. Shanstrom.